Title: From Thomas Jefferson to George Hay, 7 September 1807
From: Jefferson, Thomas
To: Hay, George


                        
                            Sir
                            
                            Monticello Sep. 7. 1807.
                        
                        Understanding that it is thought important that a letter of Nov. 12. 1806. from General Wilkinson to myself,
                            should be produced in evidence on the charges against Aaron Burr depending in the District court now sitting in Richmond,
                            I send you a copy of it, omitting only certain passages the nature of which is explained in the certificate subjoined to
                            the letter. as the Attorney for the United States, be pleased to submit the copy & certificate to the uses of the court.
                            I salute you with great esteem & respect
                        
                            Th: Jefferson
                            
                        
                    